
	
		II
		110th CONGRESS
		2d Session
		S. 2694
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2008
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize to be appropriated to the Defense Logistics
		  Agency for fiscal year 2009 $14,400,000 to replace fuel storage tanks at
		  Kirtland Air Force Base, New Mexico.
	
	
		1.Replacement of fuel storage
			 tanks at Kirtland Air Force Base, New Mexico
			(a)Project
			 authorizationThe Secretary of Defense may replace fuel storage
			 tanks at Kirtland Air Force Base, New Mexico, in the amount of
			 $14,400,000.
			(b)Authorization
			 of appropriationsThere is
			 authorized to be appropriated $14,400,000 for fiscal year 2009 for military
			 construction, land acquisition, and military family housing functions of the
			 Department of Defense (other than the military departments) to carry out the
			 project authorized under subsection (a).
			
